Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12-14 are withdrawn 
Claims 1-11 pending and elected 

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 09/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thean (Low temperature deposition of 2D WS2 layers from WF6 and H2S precursors, impact of reducing agents).
Consider Claim 1, Thean teaches the process of forming transition metal dichalcogenides layer (WS2) using CVD processor (abstract), by forming transitional metal layer using transition metal precursor (such as transitional metal halide) forming tungsten layer on a substrate (Al2O3) using the CVD processor (page 15693, right column, 1st -2nd paragraph), see equations 1-2 for forming tungsten layer W(s) on the substrate, and injecting chalcogenide containing gas (such as H2S gas) on to the substrate (page 15693, right column, 1st -2nd paragraph) where the CVD processer is plasma enhanced CVD (page 15693, left column, 2nd paragraph). Thean teaches the Raman spectroscopy detected E12g and A1g vibration and having peaks about 180, 300, 425 cm-1 (page 15693, left column, 4th paragraph, and Figure 1B). 
 
    PNG
    media_image1.png
    329
    388
    media_image1.png
    Greyscale

Where following the specification of the instant application states that the detection of E12g and A1g vibration and having peaks about 180, 300, 425 cm-1 as J1, J2 and J3 are distinguishing characters of having octahedral tungsten disulfide [0095]. Therefore, Thean teaches the forming of octahedral transition metal dichalcogenides.
Consider Claim 2, Thean teaches forming tungsten layer W(s) on the substrate, resulted from reacting the WF6 with sacrificial Si layer (page 15693, right column, 1st paragraph).
Consider Claims 3-4, Thean teaches processer is plasma enhanced CVD (page 15693, left column, 2nd paragraph). 
Consider Claim 7, Thean teaches the chalcogenide containing gas is H2S gas on to the substrate (page 15693, right column, 1st -2nd paragraph).
Consider Claims 9-10, Thean teaches forming nanograins/nanocrystals with 5 nm size using plasma (PECVD process) (page 15694, left Column, 1st paragraph). Therefore, the plasma process would intently regulate the crystals to nano size.
Consider Claim 11, Thean teaches the substrate is Al2O3 and/or Si layer on the Al2O3 (page 15693, right column, 2nd paragraph).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thean (Low temperature deposition of 2D WS2 layers from WF6 and H2S precursors, impact of reducing agents) in view of Kang (PG Pub 2018/0105930 A1).
Consider Claims 5-6 and 8, Thean teaches forming transition metal dichalcogenides layer (WS2) using CVD processor (abstract). 
Thean does not teach the temperature of the injected chalcogenides gas, nor the flow rate of the injected gas, nor the use of carrier gas.
However, Kang is in the process of forming transition metal dichalcogenides (abstract), teaches the injecting of the chalcogenides gas using carrier gas [0026], and at a temperature below 500°C (encompassing100-200 degrees Celsius) [0027], at the rate of gas H2S of 10-100 sccm [0172]. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Thean with Kang to injected chalcogenides gas at the claimed temperature and claimed flow rate, and with carrier gas, to create 2D crystals of the formed transition metal dichalcogenides [0027].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-7 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8-9 and 11 of copending Application No. 17/325,545 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 state “A method of producing octahedral transition metal dichalcogenides, comprising: forming a transition metal layer on a substrate; and injecting a chalcogenide-containing gas onto the substrate together with a plasma treatment.”
Where this is claimed in claim 1.

Additionally, Claims 2, 6-7 and 11 are claimed in 9, 3, 8 and 11, respectively.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11 of copending Application No. 17/329,394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 1 state “A method of producing octahedral transition metal dichalcogenides, comprising: forming a transition metal layer on a substrate; and injecting a chalcogenide-containing gas onto the substrate together with a plasma treatment.”
Where this is claimed in claim 1.

Additionally, Claims 2-3, 5-12 are claimed in 2, 5, 7, 8, 6, 9, 10, 11 and 3, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718